Citation Nr: 1760351	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Appellant is entitled to file a claim for Dependency and Indemnity Compensation (DIC) benefits as the deceased Veteran's adult child.  


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from January 1940 to January 1941.  The Veteran died on July [REDACTED], 2003.  The Appellant claims to be the daughter of the Veteran.  

This claim comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision from the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in July 2003.  The Appellant claims to be the adult child of the Veteran.  

2.  The Appellant lacks standing to pursue a claim for DIC benefits. 


CONCLUSION OF LAW

As the Appellant is not an eligible claimant for purposes of pursuing a claim for DIC benefits as an adult child, her claim is without legal merit.  38 U.S.C. §§ 1310, 1312, 1313, 1314 (2012); 38 C.F.R. §§ 3.1, 3.5, 3.57, 3.152, 3.155 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim has been brought by the Appellant for entitlement to DIC benefits, death pension benefits, and accrued benefits.  Specifically, the Appellant asserts that she is entitled to 600 dollars or more a month due to the fact that she is a dependent to the Veteran, who died in July 2003.  After a careful review of the file, the Board has determined that the Appellant does not have standing to pursue this claim.  

VA death benefits, such as DIC, may be paid to a child of a veteran who is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is (was) a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  Further, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4) (2012); 38 C.F.R. § 3.57 (a).

On Appellant's application for DIC, she stated that she was born on May [REDACTED], 1958.  This would make her over the age of 23 and no longer considered to be a child or dependent of the Veteran for VA purposes.  

The facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426.  Accordingly, the appeal is denied.

Duties to Notify and Assist 

The application of the law is dispositive of the Appellant's claim; thus, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

The Appellant is not entitled to file a claim for DIC benefits as an adult.  



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


